— Judgment, Supreme Court, Bronx County (William H. Wallace, III, J.), rendered November 20, 1990, convicting defendant, upon his plea of guilty, of robbery in the second degree, and sentencing him to a term of imprisonment of 5 to 10 years, unanimously affirmed.
Defendant’s contention that the factual recitation of his plea was deficient is not preserved for appellate review (People v Lopez, 71 NY2d 662), and we decline to reach it. If we were to reach the issue in the interest of justice, we would find that defendant’s allocution, taken as a whole, raised no significant doubts concerning his intent to rob the victim. In any event, the record shows that the plea was entered knowingly and voluntarily with the assistance of competent counsel (People v Harris, 61 NY2d 9, 19), and that defendant was afforded a reasonable opportunity to present his contentions to the court in his oral representations and pro se motion to withdraw the plea (see, People v Frederick, 45 NY2d 520, 524-525).
We have considered defendant’s remaining claims and find them to be without merit. Concur — Sullivan, J. P., Milonas, Ellerin and Kassal, JJ.